785 So. 2d 1237 (2001)
Antonio L. SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-413.
District Court of Appeal of Florida, Fourth District.
May 23, 2001.
Antonio L. Smith, Century, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's summary denial of Appellant's rule 3.800(a) motion to allow for jail time credit already ordered by the trial court pursuant to his negotiated guilty plea, but with which the Department of Corrections apparently has refused to credit him. Any complaint Appellant has concerning how the Department interprets his sentences must be addressed by filing an administrative complaint with the department, and then, if necessary, by filing a petition for writ of mandamus against the Department in the circuit court where he is incarcerated. See Taylor v. State, 677 So. 2d 75 (Fla. 4th DCA 1996); Killings v. State, 567 So. 2d 60 (Fla. 4th DCA 1990); Green v. State, 698 So. 2d 575, 576 (Fla. 5th DCA 1997), cause dismissed, 705 So. 2d 901 (Fla.1997). Our affirmance is without prejudice to his doing so.
DELL, STONE, and TAYLOR, JJ., concur.